NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 07-2836
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                 DWAYNE CHRISTIAN,

                                            Appellant
                                      _____________

                            On Appeal from the District Court
                           of the United States Virgin Islands
                            District Court No. 06-cr-00037-1
                  U.S. District Judge: The Honorable Harvey Bartle, III

                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  December 17, 2010

          Before: McKEE, Chief Judge, FUENTES and SMITH, Circuit Judges

                                (Filed: December 22, 2010)

                                 _____________________

                                        OPINION
                                 _____________________

SMITH, Circuit Judge.

       Dwayne Christian was convicted by a jury of aiding and abetting the possession,

with the intent to distribute, of at least 5 kilograms of marijuana in violation of 21 U.S.C.

§ 841(a)(1) and (b)(1)(D), and 18 U.S.C. § 2. He was sentenced, inter alia, to six months

                                              1
imprisonment and three years of supervised release. This timely appeal followed. 1

       Christian’s sole argument on appeal is that the District Court erred in denying his

motion under Federal Rule of Criminal Procedure 29 for judgment of acquittal.

According to Christian, the evidence to support his conviction was insufficient. We

“review[] the sufficiency of the evidence in the light most favorable to the government

and must credit all available inferences in favor of the government.” United States v.

Riddick, 156 F.3d 505, 509 (3d Cir. 1998). If a rational juror could have found the

elements of the crime beyond a reasonable doubt, we must sustain the verdict. United

States v. Cartwright, 359 F.3d 281, 286 (3d Cir. 2004).

       At trial, the evidence, viewed in the light most favorable to the government,

established that Virgin Islands Police Officer Angel Diaz arrived at 100A Grove Place,

Frederiksted, to execute an arrest warrant for Christian’s brother, Darwin. Diaz honked

the horn several times and Darwin exited the trailer, asking if Diaz was there for him.

When Diaz replied affirmatively, Darwin indicated he would get his shoes from inside

the trailer. Diaz refused to allow Darwin to return to the residence. At that point, Darwin

started running toward the rear of the trailer, down a hill towards some bushes, discarding

an object in the process. Diaz apprehended and arrested Darwin, placing him in the

custody of other officers to transport to the police station. Because Diaz had observed

Darwin discarding an object, he retraced the path of the chase and located a clear plastic

bag containing four rock-like substances, which subsequently tested positive for crack


1
  The District Court exercised jurisdiction pursuant to 18 U.S.C. § 3231 and 48 U.S.C. §
1612(a). We have jurisdiction under 28 U.S.C. § 1291.
                                             2
cocaine. In retracing his steps, Diaz crossed a water hose, which originated in the trailer

and extended down the hill to a wooden structure. Diaz also observed that the wooden

structure had an air conditioning unit, which was in operation at that time, and that light

was visible in the doorframe of the wooden structure. Based on these facts, Diaz

suspected an indoor growth operation for marijuana and requested a search warrant for

the premises.

       While Diaz was retracing the path of the chase, Christian arrived at 100A Grove

Place, looking for his brother Darwin. Christian advised Diaz that the officers had to

leave because they were on his property. Diaz refused, explaining that the law

enforcement authorities were conducting a criminal investigation.

       Execution of a search warrant later that day revealed that there were 78 marijuana

plants inside the wooden structure, together with an air conditioner, a fluorescent light,

and a transformer. Inside the trailer, Diaz found two plastic ziploc bags of marijuana in

the freezer. In a kitchen cabinet, the officers located a scale and small baggies, which are

used in packaging marijuana, cocaine, and crack. During the search, Diaz also obtained

the assistance of employees from the Virgin Islands Water & Power Authority (WAPA)

to ascertain the power source for the air conditioning unit in the wooden structure. When

the meter for the trailer was disconnected, the air conditioning unit in the wooden

structure ceased operation.

       After the wooden structure was searched, Virgin Islands Police Officer

Christopher Howell asked Christian who owned it. Christian stated that he “owned

everything.” An employee from the Recorder of Deeds Office testified during the trial
                                              3
that the deed for the 100A Grove Place property vested title in Christian, and that

Christian had obtained a mortgage secured by the property. A friend of Christian’s from

work testified that Christian lived in a trailer on his property. The WAPA billing records

for the property indicated that the account was in Christian’s name.

       Immediately following the close of the evidence, Christian moved for a judgment

of acquittal, contending that the evidence was insufficient. Without explanation, the

Court denied the motion with respect to the aiding and abetting offense.

       On appeal, we must determine if a rational juror could find from the evidence that

the substantive crime of possession with the intent to distribute marijuana had been

committed, and that Christian “knew of th[is] crime and attempted to facilitate it.”

United States v. Garth, 188 F.3d 99, 113 (3d Cir. 1999).

       We conclude that there is sufficient evidence. The 78 marijuana plants were found

on Christian’s property in a structure that was easily accessible from his residence.

Additional marijuana was found in the kitchen of Christian’s residence, together with

objects used to package marijuana. Furthermore, the plants were supplied with the

necessary electricity and water from Christian’s residence. The bills for these utilities

were in Christian’s name.

       We will affirm the District Court’s judgment.




                                             4